        Case 1:20-cv-00044-WJ-JFR Document 87 Filed 04/15/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

GARY VERN CROSLEY,

                Plaintiff,
v.                                                                      No. 1:20-cv-00044-WJ-JFR

UNITED STATES OF AMERICA,

                Defendant.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER comes before the Court on Defendant's Motion to Dismiss Pursuant to

Fed. R. Civ. P. 8 and 12(b)(6), Doc. 85, filed March 19, 2021 ("Motion to Dismiss").

        Plaintiff, who is proceeding pro se, filed his original Complaint on January 15, 2020. See

Doc. 1. United States Magistrate Judge John F. Robbenhaar notified Plaintiff that his original

Complaint failed to state a claim and failed to show that the Court has jurisdiction over this matter,

and granted Plaintiff leave to file an amended complaint. See Order to Show Cause, Doc. 7, filed

January 16, 2020 (quoting Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice

Center, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in federal court, a complaint

must explain what each defendant did to him or her; when the defendant did it; how the defendant’s

action harmed him or her; and, what specific legal right the plaintiff believes the defendant

violated”); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (“[C]onclusory allegations

without supporting factual averments are insufficient to state a claim on which relief can be based

. . . [and] in analyzing the sufficiency of the plaintiff's complaint, the court need accept as true only

the plaintiff's well-pleaded factual contentions, not his conclusory allegations;” “A pro se litigant's

pleadings are to be construed liberally … if the court can reasonably read the pleadings to state a

valid claim on which the plaintiff could prevail, it should do so … At the same time, we do not
        Case 1:20-cv-00044-WJ-JFR Document 87 Filed 04/15/21 Page 2 of 9




believe it is the proper function of the district court to assume the role of advocate for the pro se

litigant”)).

        Plaintiff filed his Amended Complaint on January 22, 2020. After he filed his Amended

Complaint, Plaintiff filed four additional complaints in this case. See Complaint for a Civil Case

Alleging Negligence, Doc. 17, filed February 18, 2020; Complaint for Violation of Civil Rights,

Doc. 18, filed February 18, 2020; Complaint for a Civil Case Alleging Breach of Contract, Doc.

19, filed February 18, 2020; Complaint for the Conversion of Property, Doc. 20, filed February

18, 2020 (collectively "First Set of Additional Amended Complaints").

        After reviewing the Amended Complaint, the undersigned dismissed all of Plaintiff's

claims in the Amended Complaint except for Plaintiff's claim against the United States pursuant

to the Federal Tort Claims Act. See Doc. 38, filed May 13, 2020. The Court struck the First Set

of Additional Amended Complaints because Plaintiff had already filed an Amended Complaint,

Plaintiff had not filed a motion for leave to further amend his Amended Complaint, and the First

Set of Additional Amended Complaints merely restated the allegations in the Amended Complaint.

        Plaintiff subsequently filed a Second Set of Amended Complaints. See Doc. 40, filed

August 12, 2020; Doc. 42, filed August 20, 2020; Doc. 48, filed August 31, 2020; Doc. 59, filed

September 9, 2020; Doc. 63, filed September 15, 2020 (collectively the "Second Set of Amended

Complaints"). Rule 15 allows a party to “amend its pleading once as a matter of course” within

certain time limits. Fed. R. Civ. P. 15(a)(1). After that “a party may its pleading only with the

opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). The Court

strikes the Second Set of Amended Complaints because Plaintiff has already amended his

Complaint, has not obtained the United States' written consent, and has not filed a motion for leave


                                                 2
        Case 1:20-cv-00044-WJ-JFR Document 87 Filed 04/15/21 Page 3 of 9




to amend.

        The United States seeks dismissal of Plaintiff's First Amended Complaint because it "failed

to assert any clear basis for this Court's jurisdiction and has completely failed to state a claim upon

which relief can be granted." Motion at 1, 9, 11 (asserting that "Plaintiff has failed to assert a

short and plain statement of the grounds for the court's jurisdiction as required by Fed. R. Civ. P.

8(a)(1) ... failed to provide a short and plain statement of the claim showing that he is entitled to

relief as required by Fed. R. Civ. P. 8(a)(2) ... failed to state his claims in numbered paragraphs

with each limited as far as practicable to a single set of circumstances as required by Fed. R. Civ.

P. 10(b)").   The United States contends that "Plaintiff refers to alleged negligent medical

treatment at the Veterans Administration Medical Center throughout the Complaint ... without

identifying a time-frame or any reference dates, in order to determine when and if the treatment

occurred and also if his claims were exhausted administratively or are even timely now." Motion

at 9.

        Plaintiff did not file a response opposing the United States' Motion to Dismiss. The Court

previously imposed filing restrictions which enjoined Plaintiff from making further filings in this

case unless a licensed attorney who is admitted to practice before this Court and has appeared in

this action signs the proposed filing. See Order Imposing Filing Restrictions, Doc. 75, filed

September 29, 2020. On March 26, 2021, Counsel for the United States received from Plaintiff

"a document comprised of 111 pages, styled 'Amended Complaint – Claimant's response to

RESPONDENT(S) MOTION TO DISMISS' (sic)." Notice of Completion of Briefing, Doc. 86,

filed April 14, 2021. Counsel for the United States states: "This document is unintelligible and is

not responsive to the pending motion." Notice of Completion of Briefing (attaching the first 12


                                                  3
        Case 1:20-cv-00044-WJ-JFR Document 87 Filed 04/15/21 Page 4 of 9




pages of the document and stating that the remaining 99 pages can be provided upon request).

The Court has reviewed the 12 pages of Plaintiff's document attached to the United States' Notice

of Completion of Briefing. The document is a copy of the United States' Motion to Dismiss with

Plaintiff's handwritten comments, many of which are frivolous and similar to the numerous

frivolous documents previously filed by Plaintiff which resulted in the Court imposing filing

restrictions, such as the "court is a fiction," "Judges are not registered as Foreign Agent[s] ... [and]

are in violation of the lawful Constitution and have commit[t]ed TREASON," and the Federal

Rules of Civil Procedure "are CORPORATION by laws that do not apply to a living man."

        A "district court may not grant a motion to dismiss for failure to state a claim merely

because a party failed to file a response ... [I]f a plaintiff does not file a response to a motion to

dismiss for failure to state a claim, the district court must still examine the allegations in the

plaintiff's complaint and determine whether the plaintiff has stated a claim upon which relief can

be granted." Issa v. Comp USA, 354 F.3d 1174, 1177-78 (10th Cir. 2003).

        The Amended Complaint appears to assert a tort claim pursuant to the Federal Tort Claims

Act regarding his treatment by Veterans Administration ("VA") medical providers, along with

other claims. The Court has previously dismissed all claims in this action except for Plaintiff's

tort claim against the United States regarding his treatment by VA medical providers. See Doc.

38 at 5-7, 9, filed May 13, 2020. The Amended Complaint alleges:

        (i)    The "VA's attorneys have all committed a Constitutional tort by denial of Claimant's

        Tort Claim."

        (ii)   "The facts supporting the Administrative Tort claim and the negligence of doctors,

        interns, alleged VA' attorneys are set forth in the 34 page TESTIMONIAL OF TRUTH


                                                   4
       Case 1:20-cv-00044-WJ-JFR Document 87 Filed 04/15/21 Page 5 of 9




       AND DEFENSE aka Affidavit that is annexed to Claimant's CORPORATE Case filing."

       (iii)   Plaintiff "had a heart attack in December of 20171 ... had a triple heart by-pass at

       the VA Hospital ... [VA medical providers] found that [Plaintiff] had leukemia, diabetes,

       severe stomach problems, skin rashes and etc. ... [which] were all caused by contact with

       Agent Orange."

       (iv)    "The VA's doctors put a blood line for the surgery between [Plaintiff's left side of

       his neck and left shoulder ...but the wound never healed after ten years."

       (v)     "The VA's interns and doctors did not order tests nor consult with other doctors or

       do anything to find out why the open wound had not healed."

       (vi)    After refusing to be seen by an "intern from India who could [barely] speak

       English," and after "almost 20 minutes of attempting to communicate with India intern

       [Plaintiff] became flustered ...and left the VA Hospital untreated."

       (vii)   The next day a VA dermatologist performed a biopsy and three days later informed

       Plaintiff that "The bi-op is positive for bas[a]l cell cancer" and that "surgery is your only

       option." The dermatologist scheduled an appointment for Plaintiff to see a surgeon two

       days later.

       (viii) The surgeon informed Plaintiff that "you are probably not going to wake up f[ro]m

       the anesthes[ia]" and that the surgeon "won't be able to get all the cancer as the cancer is

       down in your bones ... could do a skin graph .... [but] your head is going to be pulled down

       to your shoulder on one side, you will have to spend the rest of you[r] life that way. I give




1
 "2017" appears to be a typographical error because Plaintiff later alleges that a wound from the
blood line placed in Plaintiff for the surgery "never healed after ten years."
                                                  5
        Case 1:20-cv-00044-WJ-JFR Document 87 Filed 04/15/21 Page 6 of 9




       you a 30% chance to survive the surgery."

       (ix)    "After about ten years of gross negligence in not treating bas[a]l cell cancer[,]

       surgery was the VA's only option."

       (x)     "The VA's doctors and interns have committed gross negligence to include but is

       not limited to: not identifying bas[a]l cell cancer, not testing for and/or treating bas[a]l cell

       cancer for about ten years."

       (xi)    At some unspecified time, a VA dentist informed Plaintiff that he needed a root

       canal. Plaintiff "knows that the root canal procedure cause[s] cancer and other health

       problems." After Plaintiff informed another VA dentist that he wanted the tooth extracted,

       the VA arranged to have a non-VA dentist who extracted the tooth.

Amended Complaint at 6, 7, 11-13, 2-23.

       The Amended Complaint fails to state a claim for negligence by the VA medical providers.

"A negligence claim requires that the plaintiff establish four elements: (1) defendant's duty to the

plaintiff, (2) breach of that duty, typically based on a reasonable standard of care, (3) injury to the

plaintiff, and (4) the breach of duty as cause of the injury." Zamora v. St. Vincent Hosp., 2014-

NMSC-035, ¶ 22; Paiz v. State Farm Fire and Cas. Co., 1994-NMSC-079, ¶ 29 (The New Mexico

Supreme Court "formally abolished the distinction between ordinary and gross negligence when

it adopted the doctrine of comparative negligence"); see also Brown v. Kellogg, 2015-NMCA-006,

¶ 6 (“To prove medical malpractice, a plaintiff must show that (1) the defendant owed the plaintiff

a duty recognized by law; (2) the defendant breached the duty by departing from the proper

standard of medical practice recognized in the community; and (3) the acts or omissions

complained of proximately caused the plaintiff's injuries”).


                                                  6
       Case 1:20-cv-00044-WJ-JFR Document 87 Filed 04/15/21 Page 7 of 9




       The Second Amended Complaint does not allege any facts describing the duty the VA and

its medical providers owed Plaintiff such as the type and frequency of medical care. Nor does it

allege any facts showing that the VA and its medical providers failed to provide the medical care

owed to Plaintiff, or that any failure to provide that medical care caused Plaintiff's injuries.

Plaintiff alleges that the VA medical providers "committed gross negligence" by not testing for,

identifying or treating his basal cell cancer, but does not support his conclusory allegation with

factual allegations showing that the VA medical providers should have, and could have, tested for,

identified and treated his basal cell cancer. Furthermore, despite Judge Robbenhaar notifying

Plaintiff that to state a claim in federal court, a complaint must explain what each defendant did to

him or her; when the defendant did it; how the defendant’s action harmed him or her; and, what

specific legal right the plaintiff believes the defendant violated, Plaintiff's Second Amended

Complaint, with one exception which appears to be a typographical error, does not provide the

dates Plaintiff received medical treatment or examinations by VA medical providers.

       Plaintiff states: "The facts supporting the Administrative Tort claim and the negligence of

doctors, interns, alleged VA' attorneys are set forth in the 34 page TESTIMONIAL OF TRUTH

AND DEFENSE aka Affidavit that is annexed to Claimant's CORPORATE Case filing." Second

Amended Complaint at 7. Plaintiff did not allege those facts in his Second Amended Complaint

and did not attach his TESTIMONIAL OF TRUTH AND DEFENSE to his Second Amended

Complaint. “[I]t is not the court's job to comb the record in order to make the non-movant's

arguments for him.” Lebahn v. Owens, 813 F.3d 1300, 1307-08 (10th Cir. 2016).

       Plaintiff fails to state a claim when he alleges that the "VA's attorneys have all committed

a Constitutional tort by denial of [Plaintiff's] Tort Claim." Second Amended Complaint at 6.


                                                 7
       Case 1:20-cv-00044-WJ-JFR Document 87 Filed 04/15/21 Page 8 of 9




Plaintiff argues that "US Veterans are not to be questioned when US Veterans ask for medical

care, earned benefits, spousal benefits, Tort Claims and etc. ... US Veterans ... shall not be

questioned when valid claims are presented to Veteran Affairs' (VA) employees. For VA

employees to question and/or deny US Veterans' valid Tort claims are all Constitutional torts."

Second Amended Complaint at 8. Plaintiff supports his argument by quoting Section 4 of the

Fourteenth Amendment which states: "The validity of the public debt of the United States,

authorized by law, including debts incurred for payment of pensions and bounties for services in

suppressing insurrection or rebellion, shall not be questioned." U.S. Const., amend. XIV, § 4.

“This little used provision of the Fourteenth Amendment was intended to prevent the ‘questioning’

of the war debt incurred by the Union in fighting the Civil War by any future Congress controlled

by southerners and their sympathizers. This section is only brought into play when some state or

federal government agency questions a debt.” Great Lakes Higher Education Corp. v. Cavazos,

911 F.2d 10, 17 (7th Cir. 1990).

       The Court dismisses this case with prejudice because the Court has previously dismissed

all the claims in the Second Amended Complaint except for Plaintiff's claim pursuant to the Federal

Tort Claims Act regarding his medical treatment by VA medical providers, and the Second

Amended Complaint, for the reasons stated above, fails to state a claim for Plaintiff's claim

pursuant to the Federal Tort Claims Act regarding his medical treatment by VA medical providers.

       IT IS ORDERED that:

       (i)     The following Amended Complaints are STRUCK:

               (a)    Doc. 40, filed August 12, 2020;

               (b)    Doc. 42, filed August 20, 2020;


                                                8
Case 1:20-cv-00044-WJ-JFR Document 87 Filed 04/15/21 Page 9 of 9




        (c)    Doc. 48, filed August 31, 2020;

        (d)    Doc. 59, filed September 9, 2020;

        (e)    Doc. 63, filed September 15, 2020.

(ii)    Defendant's Motion to Dismiss Pursuant to Fed. R. Civ. P. 8 and 12(b)(6), Doc. 85,

        filed March 19, 2021, is GRANTED.

(iii)   This case is DISMISSED with prejudice.


                                     ________________________________________
                                     WILLIAM P. JOHNSON
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                        9
